DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 08/02/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 is filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okina, U.S. Pub. No. 2021/0366855.

Regarding claims 1, 11, Okina discloses a package comprising (Fig. 3A-6A):
a substrate 708 (Fig. 6A) comprising: at least one dielectric layer 760, 764, 774, a plurality of interconnects 780, 768, a solder resist layer 980, and a plurality of periphery interconnects 486, 488 (on the two sides of device 920) located over the solder resist layer, a first integrated device 10 or 920 coupled to the substrate, and a second integrated device 388 coupled to the substrate, wherein the second integrated devices is configured to be electrically coupled to the first integrated device through the plurality of periphery interconnects (Fig. 6A). 
Regarding claims 2, 13, Okina discloses the periphery interconnects are located in routing region and keep out region (Fig. 6A, outside of the device 10).
Regarding claim 3, Okina discloses the outside region is free of interconnects (the periphery interconnects 488 are located at outermost/peripheral area of the device 10. 
Regarding claims 4, 14, Okina discloses wherein the plurality of periphery interconnects is configured to provide at least one electrical path for at least one signal between the first integrated device and the second integrated device (Fig. 6A). 
Regarding claims 5-6, 15-16, Okina discloses wherein the first integrated device and/or second device includes a first power management device and/or a first application processor [0074].
Regarding claims 7, 17, Okina discloses a periphery dielectric layer 910 located over the solder resist layer and peripheral interconnects. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okina, U.S. Pub. No. 2021/0366855.
Regarding claim 9, Okina discloses plurality of interconnects, second, third periphery interconnects are located along a periphery of the substrate and it’s obvious that the memory in the device of Okina can be used for devices such as a computer, internet device, or entertainment unit. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having a third plurality of periphery interconnects located over the solder resist layer, wherein the first device is configured to be electrically coupled to the third device through the second plurality of periphery interconnects, and wherein the second device is configured to be electrically coupled to the third device through the third plurality of periphery interconnects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THAO P LE/Primary Examiner, Art Unit 2818